DETAILED ACTION

The amendments filed on 10/08/2021 have been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 12, the applicant recites “metal hydroxide reaction product”. It is not clear whether this product is different from the one recited in line 9. The Examiner will assume that the applicant is referring to the same product. Claims 2-9 are also rejected as being dependent on claim 1. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-3, 5-7, 12-14, 16-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fripp et al. (WO 2019147285) and Al-abdulJabbar et al . (US 20180355693).


Regarding claim 1, 5-7, 12, and 16-19, and 22  Fripp discloses a method for treating a wellbore comprising: positioning a conduit (26) in the wellbore (fig 1), , wherein the conduit comprises: a conduit body (body of 26, fig 1); and a reactive metal sealing element (100) disposed on the conduit body (fig 1), wherein the reactive metal sealing element comprises a reactive metal (110) having a first volume ([0017], fig 1); wherein the reactive metal sealing element consists of metal, metal alloy, or a combination thereof ([0017]), contacting the reactive metal with a fluid that irreversibly reacts with the reactive metal to produce a metal hydroxide reaction product having a second volume greater than the first volume ([0017]); and contacting a surface adjacent to the reactive metal sealing element with the metal hydroxide reaction product to form a permanent seal or anchor with metal hydroxide reaction product (figs 1-2, [0017]).
Fripp is silent regarding the fact that the conduit is a liner hanger or a tie-back liner. Fripp and Al-abdulJabbar disclose similar sealing elements used in a downhole environment.
Al-abdulJabbar teaches a method for treating a wellbore (102) comprises positioning a liner-hanger tie-back system (200) in the wellbore (102), wherein the liner- 
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Fripp and Al-abdulJabbar before him or her, to modify the method disclosed by Fripp to include the sealing element around a casing hanger or a tie-back liner as taught by Al-abdulJabbar in order to prevent fluid communication around a liner hanger or a tie-back liner.

Regarding claims 2, 13, and 20,  Fripp further discloses that the reactive metal comprises a metal selected from the group consisting of magnesium, calcium, aluminum, tin, zinc, beryllium, barium, manganese, and any combination thereof ([0018]).

Regarding claim 3 and 14, Fripp further discloses that the reactive metal comprises a metal alloy selected from the group consisting of magnesium-zinc, magnesium-aluminum, calcium- magnesium, aluminum-copper, and any combination thereof ([0018]).


Claims 4, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fripp et al. (WO 2019147285) and Al-abdulJabbar et al. (US 20180355693) as 1, 12 and 17 above, and further in view of Melancon (US 20160312586).

Regarding claims 4, 15, 21 the combination of Fripp and AbdulJabbar is silent regarding the fact that the liner hanger is expandable. Fripp and Melancon disclose similar tubular elements used in a downhole environment.
Melancon teaches the use of an expandable liner hanger (abstract) in order to create a system capable of retrieving the bottom hole assembly to the surface while leaving the liner downhole. ([0002]).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Fripp, AbdulJabbar and Melancon before him or her, to modify the method disclosed by the combination of Fripp and AbdulJabbar to include the expandable liner hanger as taught by Melancon in order to create a system capable of retrieving the bottom hole assembly to the surface while leaving the liner downhole. ([0002)).

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fripp et al. (WO 2019147285) and Al-abdulJabbar et al. (US 20180355693) as applied to claim 1 above, and further in view of Marya et al. (US 20080149351).

Regarding claim 8, the combination of Fripp and AbdulJabbar is silent regarding the fact the reactive metal sealing element further comprises a removable barrier 
Marya teaches that the reactive metal sealing element further comprises a removable barrier coating (15) (claim 7, [0036], fig 1).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Fripp, AbdulJabbar and Marya before him or her, to modify the method disclosed by the combination of Fripp and AbdulJabbar to include the removable barrier coating as taught by Marya in order to prevent premature and undesirable swelling ([0015]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fripp et al. (WO 2019147285) and Al-abdulJabbar et al. (US 20180355693) as applied to claim 1 above, and further in view of Turley et al. (US 20120205091).

Regarding claim 9, the combination of Fripp and AbdulJabbar is silent regarding the fact that the conduit body comprises a recess; wherein the reactive metal sealing element is disposed in the recess. Fripp and Turley disclose similar sealing elements used in downhole applications.
Turley teaches that the conduit body (100) comprises a recess (140) ([0049], fig 3); wherein the sealing element (135) is disposed in the recess (fig 3, [0049]).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Fripp, AbdulJabbar and Marya before him or her, to modify the method disclosed by the combination of Fripp and AbdulJabbar to include .

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672    

1/5/2022